DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the reference numbers on the figures are harddown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the drive assembly configured to selectively cock and fire the piercer and the cutter relative to the body as set forth in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The equivalent of the drive assembly as set forth in Claim 1 is the assembly as described in paragraph [0047] of the instant written specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 objected to because of the following informalities: “wherein the manipulator is movable” should be amended to recite “where each manipulator is movable” to provide proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110152715 A1 to Delap et al. (hereinafter, Delap).
Regarding Claim 1, Delap discloses  a core needle biopsy device, comprising inter alia:
(a) a body (control handle 130); 
(b) a needle assembly extending distally from the body and having a hollow piercer (penetrating stylet 110) and a hollow cutter (elongated tube or cannula 120), wherein the piercer is disposed within the cutter (Figs. 7a and 7b), wherein the cutter has a distal tip (distal end 124) and a swaged portion proximate the distal tip ([0046] … in other embodiments, the cannula 120 may taper from a larger gauge /diameter at the proximal end to a smaller diameter at the distal end 124 to provide added stability …); and 
(b) a drive assembly (actuation member 132) configured to selectively cock and fire the piercer and the cutter relative to the body ([0057] Initially, as shown in FIG. 7(a), the cannula 120 is in a cocked position in which a base 122 of the cannula 120 is biased against the compressed spring 170, and the stylet 110 is in a retracted position in which a distal end of the sample collection region 112 is disposed proximal of the distal end 124 of the cannula 120, such that the entire sample collection region 112 is disposed within the cannula 120. When the stylet 110 is moved from the retracted position to the deployed position, the stylet 110 is advanced distally with respect to the cannula 120 in the cocked position and the control handle 130).
Regarding Claim 2, Delap discloses the core needle biopsy device of claim 1, wherein the swaged portion is tapered to form a gap between the piercer and the cutter proximally of the distal tip of the cutter ([0046] … in other embodiments, the cannula 120 may taper from a larger gauge/diameter at the proximal end to a smaller diameter at the distal end 124 to provide added stability …) ([0046] The cannula 120 may be 0.005-0.01 inches larger than the outer diameter of the stylet 110, and in one embodiment may be between 0.003 and 0.004 inches larger).
Regarding Claim 3, Delap discloses the core needle biopsy device of claim 2, wherein the piercer has a sharp tip (sharp distal tip 111) and a lateral aperture (sample collection region 112) proximate to the sharp tip, wherein the gap defined by the swaged portion of the cutter is configured to supply atmospheric air to the lateral aperture of the piercer when the distal tip is disposed proximally relative to the lateral aperture ([0046] … in other embodiments, the cannula 120 may taper from a larger gauge /diameter at the proximal end to a smaller diameter at the distal end 124 to provide added stability …) ([0046] The cannula 120 may be 0.005-0.01 inches larger than the outer diameter of the stylet 110, and in one embodiment may be between 0.003 and 0.004 inches larger) (the gap as claimed would have bee capable of defining the claimed gap). 
Regarding Claim 4, Delap discloses the core needle biopsy device of claim 3, wherein the distal tip of the cutter is configured to fluidly isolate an exterior of the piercer relative to the gap defined by the swaged portion ([0046] At least the distal portion of the cannula 120 may be sized slightly larger than the stylet 110 to minimize the annular gap between the stylet 110 and the cannula 120, and to stabilize the stylet 110 while still allowing the stylet 110 to slidably move between the retracted and deployed positions within a lumen defined by the cannula 120).
Regarding Claim 5, Delap discloses the core needle biopsy device of claim 1, wherein the distal tip of the cutter forms a tapered edge configured to cut tissue ([0046] The distal end 124 of the cannula 120 is shaped to cut or shear tissue 10 in a longitudinal direction as the cannula 110 is advanced through the portion of the tissue mass 10 disposed outside the sample containing region 112. As shown in FIG. 4(c), the distal end 124 of the cannula 120 may be formed as a distally pointed shearing edge having a beveled annular shape).
Regarding Claim 6, Delap discloses the core needle biopsy device of claim 5, wherein the tapered edge of the cutter is oriented at an oblique angle relative to a longitudinal axis defined by the cutter ([0046] The distal end 124 of the cannula 120 is shaped to cut or shear tissue 10 in a longitudinal direction as the cannula 110 is advanced through the portion of the tissue mass 10 disposed outside the sample containing region 112. As shown in FIG. 4(c), the distal end 124 of the cannula 120 may be formed as a distally pointed shearing edge having a beveled annular shape)..  
FIGS. 7(a)-(d) illustrate an embodiment of the surgical cutting device 700 having a user determinable duration for vacuum source application. As shown in FIG. 7(a), the proximal end of the stylet 110 is attached to the actuator member 132, which seals the proximal end of the lumen 113) ([0057] Once fluid communication has been established from the lumen 113 to the fixed volume vacuum source 190, fluid begins to flow proximally through the lumen toward the vacuum source 190, thereby creating suction and drawing the tissue 10 into the tissue collection region 112).
Regarding Claim 8, Delap discloses the core needle biopsy device of claim 1, wherein the drive assembly includes a cutter drive and a piercer drive, wherein the cutter drive is configured to cock and fire the cutter ([0057] The physician may then fire the cannula 120 by continuing to advance the actuation member 132 in the distal direction, or through a separate triggering mechanism. Upon firing, the spring 170 is released from its compressed configuration and forces the cannula 120 in the distal direction, thereby advancing the sharp distal end 124 of the cannula 120 and shearing off a sample of tissue disposed in the tissue collection region 112 from the tissue mass 10), wherein the piercer drive is configured to cock and fire the piercer ([0057] When the stylet 110 is moved from the retracted position to the deployed position, the stylet 110 is advanced distally with respect to the cannula 120 in the cocked position and the control handle 130. As shown in FIG. 7(b), the sharp distal tip 111 of the stylet 110 is advanced out of the cannula 120 and into the tissue mass 10, thereby exposing the tissue collection region 112 and moving the stylet vacuum port 140 toward the vacuum chamber 135).  
Regarding Claim 9, Delap discloses the core needle biopsy device of claim 8, wherein the cutter drive ([0057] The physician may then fire the cannula 120 by continuing to advance the actuation member 132 in the distal direction, or through a separate triggering mechanism. Upon firing, the spring 170 is released from its compressed configuration and forces the cannula 120 in the distal direction, thereby advancing the sharp distal end 124 of the cannula 120 and shearing off a sample of tissue disposed in the tissue collection region 112 from the tissue mass 10) and the piercer drive are operable independently of each other to cock and fire the cutter and the piercer, respectively ([0057] When the stylet 110 is moved from the retracted position to the deployed position, the stylet 110 is advanced distally with respect to the cannula 120 in the cocked position and the control handle 130. As shown in FIG. 7(b), the sharp distal tip 111 of the stylet 110 is advanced out of the cannula 120 and into the tissue mass 10, thereby exposing the tissue collection region 112 and moving the stylet vacuum port 140 toward the vacuum chamber 135).
Regarding Claim 15, Delap discloses the core needle biopsy device of claim 1, wherein the distal tip of the cutter is oriented at an angle defined by a longitudinal axis of the cutter ([0046] The distal end 124 of the cannula 120 is shaped to cut or shear tissue 10 in a longitudinal direction as the cannula 110 is advanced through the portion of the tissue mass 10 disposed outside the sample containing region 112. As shown in FIG. 4(c), the distal end 124 of the cannula 120 may be formed as a distally pointed shearing edge having a beveled annular shape).

(a) a hollow piercer (penetrating stylet 110) having a sharp tip (sharp distal tip 111) configured to penetrate tissue and a lateral aperture (sample collection region 112); and 
(b) a cutter (elongated tube or cannula 120) disposed coaxially around the piercer (Figs. 7a and 7b) and having a distal cutting edge (distal end 124) and a swaged portion proximate to the distal cutting edge ([0046] … in other embodiments, the cannula 120 may taper from a larger gauge /diameter at the proximal end to a smaller diameter at the distal end 124 to provide added stability …).  
Regarding Claim 17, Delap discloses the needle assembly of claim 16, wherein the swaged portion of the cutter is defined by a taper in a diameter of the cutter, wherein the swaged portion is tapered inwardly as the cutter extends distally towards the distal cutting edge ([0046] … in other embodiments, the cannula 120 may taper from a larger gauge/diameter at the proximal end to a smaller diameter at the distal end 124 to provide added stability …).  
Regarding Claim 18, Delap discloses the needle assembly of claim 16, wherein the piercer defines a lumen extending from the lateral aperture to a proximal end of the piercer ([0056] FIGS. 7(a)-(d) illustrate an embodiment of the surgical cutting device 700 having a user determinable duration for vacuum source application. As shown in FIG. 7(a), the proximal end of the stylet 110 is attached to the actuator member 132, which seals the proximal end of the lumen 113) ([0057] Once fluid communication has been established from the lumen 113 to the fixed volume vacuum source 190, fluid begins to flow proximally through the lumen toward the vacuum source 190, thereby creating suction and drawing the tissue 10 into the tissue collection region 112).  
Regarding Claim 19, Delap discloses the needle assembly of claim 18, wherein the lumen is configured to communicate tissue samples from the lateral aperture to a tissue sample holder in communication with the proximal end of the piercer ([0056] FIGS. 7(a)-(d) illustrate an embodiment of the surgical cutting device 700 having a user determinable duration for vacuum source application. As shown in FIG. 7(a), the proximal end of the stylet 110 is attached to the actuator member 132, which seals the proximal end of the lumen 113) ([0057] Once fluid communication has been established from the lumen 113 to the fixed volume vacuum source 190, fluid begins to flow proximally through the lumen toward the vacuum source 190, thereby creating suction and drawing the tissue 10 into the tissue collection region 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delap in view of US 20040068231 A1 to Blondeau.
Delap discloses where the cutter drive has a manipulator, a driver, and a spring. Delap discloses the claimed invention as set forth and cited above except for expressly disclosing where the piercer drive also includes a manipulator, a driver, and a spring, wherein the manipulator is movable relative to a fixed portion of the spring to move the driver to a cocked position, wherein each manipulator includes a rack, wherein the rack is configured to be driven by a motor to translate each manipulator proximally and distally, wherein the cutter drive is oriented distally of the piercer drive. , wherein the cutter, the piercer, the cutter drive, and the piercer drive are all oriented co-axially with each other and wherein at least a portion of the cutter driver defines an open proximal end such that the open proximal end is configured to permit the piercer to extend proximally past the cutter driver.  
However, Blondeau discloses a needle and a cannula for taking a sample and using springs to prime and fire the needle and cannula (Abstract). Blondeau discloses wherein both a cutter and a piercer include a drive that also includes a manipulator (slides 11, 12), a driver (bracket 2D and 2E), and a spring (springs 14, 15), wherein the manipulator is movable relative to a fixed portion of the spring to move the driver to a cocked position, wherein each manipulator includes a rack (front and rear tumblers 8 and 9), wherein the rack is configured to be driven by a motor to translate each In particular, said slide with cannula and its spring are situated at the front of said housing and are brought first to a rearward, primed position via said lug, while said slide with needle and its spring are situated coaxially at the rear of said housing and are displaced second to the rearward, primed position, the displacement of said slides and springs being limited by brackets fixed to said housing), wherein the cutter, the piercer, the cutter drive, and the piercer drive are all oriented co-axially with each other ([0021] In particular, said slide with cannula and its spring are situated at the front of said housing and are brought first to a rearward, primed position via said lug, while said slide with needle and its spring are situated coaxially at the rear of said housing and are displaced second to the rearward, primed position, the displacement of said slides and springs being limited by brackets fixed to said housing) and wherein at least a portion of the cutter driver defines an open proximal end such that the open proximal end is configured to permit the piercer to extend proximally past the cutter driver ([0045] In the embodiment illustrated, the slide 12 with cannula 5 is situated at the front of the housing 2, while the slide 11 with needle 4 is situated behind, that is to say directed toward the rear of the housing, its needle 4 extending through the cannula 5 and the associated slide 12 until its distal beveled tip 4B emerges from the cannula). 
One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the cutter and piercer of Delap with the drive elements and respective position of such elements of Blondeau as Blondeau teaches at [0018] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791